DETAILED ACTION
	Applicant’s amendments to the claims, filed April 27, 2022, were received. Claims 1, 8, 13, 15, 17, and 18 were amended. Claims 5, 6, and 16 were cancelled. Claim 20 was added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The objection on claim 1 is withdrawn since the claim was amended.

Claim Interpretation (1)
Claim limitation “laser light source” in claim 17 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since the term “laser” connotes sufficient structure to the limitation such that the ordinary artisan would recognize the structure that performs the claimed function. See MPEP 2181(I)(A).
Claim limitation “carriage device” in claim 19 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since the term “carriage” connotes sufficient structure to the limitation such that the ordinary artisan would recognize the structure that performs the claimed function. See MPEP 2181(I)(A).

Claim limitation “automatic adjustment mechanism” in claim 20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “automatic adjustment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has been interpreted to cover the combination of a mounting block, bracket, linear bearing, ball screw, and servo motor corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 11, lines 27-32 through Pg. 12, lines 1-20).


Claim Interpretation (2)
The recitation “each of the first dispenser and the second dispenser” in claim 13 provides proper antecedent basis for “the dispenser” subsequently recited in claims 13, 15-17. 




Claim Rejections - 35 USC § 112
The previous rejections on claims 1, 13, 15, 16, 17, and 18 under 35 U.S.C. 112(b) are withdrawn since claims 1, 13, 15, 17, and 18 were amended and claim 16 were cancelled. 
The previous rejections on claims 5 and 6 under 35 U.S.C. 112(d) are withdrawn since the claims were cancelled.
The previous rejection on claim 16 under 35 U.S.C. 112(a) is withdrawn since the claim was cancelled.

Claims 1-4, 7-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “the one of the first dispenser and the second dispenser” in line 10. There is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “

	Claim 8 recites “the carriage” in line 2. There is lack of antecedent basis for this limitation in the claim since claim 8 depends on claims 1 and 20, and neither claims 1 and 20 previously recite a carriage. The limitation will be interpreted as “a carriage mounted on the beam” for clarity and consistency with Applicant’s specification.
	Claim 20 recites “an automatic adjustment mechanism coupled to the gantry and configured to support one of the first dispenser and the second dispenser and to adjust the distance between the first dispenser and the second dispenser during a dispensing operation”.
	This limitation is indefinite since it is unclear whether “one of the first dispenser and the second dispenser” is referring to the one of the first dispenser and the second dispenser previously recited in claim 1, or different dispensers. Further, it is unclear whether “a dispensing operation” is referring to the dispensing operation recited in claim 1, or a different dispensing operation.
	The limitation will be interpreted as “an automatic adjustment mechanism coupled to the gantry and configured to support the one of the first dispenser and the second dispenser and to adjust the distance between the first dispenser and the second dispenser during the dispensing operation”, for consistency and clarity.

Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 4, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (JP 2009-066583, already of record) in view of Knox (US 20100255179).
	Regarding claim 1, Miyata teaches a dispensing apparatus comprising: 
a frame 16 including a gantry configured to provide movement in X axis and Y axis directions (para 0059-0060; see for example Figs.1 and 2); 
a first dispenser 11 and a second dispenser 12 coupled to the gantry with the gantry being configured to move the first dispenser and the second dispenser in the X axis and Y axis directions (para 0045, 0047, 0059-0060; see for example Figs. 1 and 2), the first dispenser 11 and the second dispenser 12 each being configured to dispense material (para 0047), the first dispenser 11 and the second dispenser 12 being offset from one another a distance (see for example Figs. 1 and 2), and configured to adjust the distance by moving the second dispenser 12 a distance in the Y axis direction separate from and in addition to the X axis and Y axis movement provided by the gantry (para 0050-0052; see for example Figs. 1 and 2); 
an imager 13 coupled to one of the 16 frame and the gantry (para 0049; see for example Figs. 1 and 2); and
a controller 30 configured to control the operation of the gantry, the first dispenser 11, the second dispenser 12, and the imager 13 (para 0066, 0076, 0080-0086).

Miyata further shows that the patterns, comprising track A1-A4, track B1-B4, track C1-C4, track D1-D4, are substantially identical (see for example Fig. 7).
Miyata further teaches an acquisition unit 31 that acquires data indicating a plurality of coating positions on the electronic substrate 50 (para 0082). Miyata further teaches that the acquisition unit 31 acquires data by communication with other devices (para 0082).
Miyata does not explicitly teach that the imager 13 is configured to capture track A1-A4 (first pattern) and track C1-C4 (second pattern) of the substrate 50, and the controller 30 is configured to use the at least one image to verify whether the first pattern and the second pattern are properly positioned.
However, Knox teaches a vision assembly with camera view (imager) configured to capture at least one image of locations 17A along a first track (first pattern) and a second track (second pattern) of an electronic substrate 10 (para 0031, 0034, 0042, 0050, 0053), the first and second tracks (patterns) being substantially identical to each other (see for example Fig. 2B), and a controller configured to use the at least one image of locations 17A to verify whether the tracks (first and second patterns) are properly positioned, for the benefit of determining the dispensing positions of first and second dispensers 11A,B (para 0045-0047, 0049-0050, 0053; see for example Figs. 4A,B). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the imager of Miyata to capture coating positions of track A1-A4 (first pattern) and track C1-C4 (second pattern) on the substrate 50, and modify the controller 30 of Miyata to verify whether track A1-A4 (first pattern) and track C1-C4 (second pattern) are properly positioned, as taught by Knox, for the benefit of determining the dispensing positions of first and second dispensers 11, 12.

Miyata does not explicitly teach that if the first pattern and the second pattern are not properly positioned, the controller 30 is configured to dynamically position the one of the first dispenser 11 and the second dispenser 12 with respect to an other of the first dispenser 11 and the second dispenser 12 while continuing the dispensing operation with the first dispenser 11 and the second dispenser 12.
However, Knox further teaches that if the locations 17A of a first track (first pattern) and a second track (second pattern) are not properly positioned, the controller is configured to dynamically deviate (i.e., position) the one of the dispensers 11 with respect to an other of the dispensers 11 while continuing simultaneous dispensing with the first dispensers 11, for the benefit of achieving high throughput (para 0045-0047, 0049-0050, 0053). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Miyata to perform the claimed operation, as taught by Knox, for the benefit of achieving high throughput.

	Regarding claims 2 and 3, Miyata further teaches that the imager 13 is configured to locate a recognition mark (at least a portion) of the electronic substrate 50 (para 0049).
Miyata does not explicitly teach that the controller 30 is configured to calculate a relative offset and rotation of the recognition mark (at least one portion) of the electronic substrate 50.
However, Knox further teaches that the vision assembly (imager) is configured to locate fiducial marks and target positions 17A (i.e., at least a portion) of the substrate 10 (para 0042), and the controller is configured to calculate a relative offset and rotation of these portions of the substrate 10 based on images taken by the vision assembly (imager) of known reference points (para 0045-0047, 0049-0050, 0053; see for example Figs. 4A,B), for the benefit of determining movements of the dispensers 11 (para 0045-0047, 0049-0050, 0053; see for example Figs. 4A,B). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the imager 13 and controller 30 of Miyata, as taught by Knox, for the benefit of determining movements of the dispensers 11, 12.

Regarding claim 4, Miyata further teaches that the controller 30 is a computer including a central processing unit, a storage device, an interface for inputting / outputting information, and acquisition unit 31 (para 0076, 0081). Miyata further teaches that acquisition unit 31 acquires data from the storage device and via communication with other devices (para 0082, 0085-0086). Thus, a relative offset of at least a portion of the at least one electronic substrate 50 is capable of being determined by the controller 30 during set up of the coating unit 10 (dispensing apparatus) based on known configurations. 

Regarding claim 7, Miyata further teaches that the gantry includes a beam configured to move in the X-axis (Y axis) direction to achieve X-axis (Y axis) movement (para 0060), the gantry further including a carriage 10 mounted on the beam, the carriage 10 being configured to move along the length of the beam in the Y-axis (X axis) direction (para 0059; see for example Figs.1 and 2). 

Regarding claim 19, Miyata further teaches that the first dispenser 11 and second dispenser 12 are coupled to a single carriage device 10 that moves along a beam of the gantry (para 0059; see for example Figs. 1 and 2).

Regarding claim 20, Miyata further teaches a nozzle-to-nozzle changing unit 14 (automatic adjustment mechanism) coupled to the gantry and configured to support the second dispenser 12 and to adjust the distance between the first dispenser 11 and the second dispenser 12 during a dispensing operation (para 0112, 0119, 0188, 0189; see for example Figs. 1 and 2).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (JP 2009-066583, already of record) in view of Knox (US 20100255179) as applied to claim 20 above, and in further view of Shimoda (US 20050056215, already of record).
Regarding claims 8 and 9, Miyata further shows that the nozzle-to-nozzle changing unit 14 (automatic adjustment mechanism) includes a mounting block, coupled to the second dispenser 12, configured to slide along the side surface of a movable carriage 10 (see for example Fig. 2).
Miyata further teaches a motor and ball screw (first linear drive motor assembly) configured to move the mounting block (para 0050-0052; see for example Fig. 2), wherein the first linear drive motor assembly includes a ball screw driven linear actuator, which is driven by a mechanically coupled motor (para 0051; see for example Fig. 2).
Miyata does not explicitly teach a linear bearing secured to carriage 10 such that the mounting block rides along the linear bearing on the carriage 10.
However, Shimoda ‘215 teaches combining a mounting block (61) with a linear bearing (82), and a first linear drive motor assembly (9) configured to move the mounting block (61) such that the mounting block (61) rides along the linear bearing (82), for the benefit of reducing shaking of the dispensers (para 0032-0037; for motivation see para 0062; see for example Figs. 1-3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a linear bearing with the carriage 10 and mounting block of Miyata, as taught by Shimoda ‘215, for the benefit of reducing shaking of dispenser 12.


Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (JP 2009-066583, already of record) in view of Knox (US 20100255179) and Shimoda (US 20050056215, already of record) as applied to claim 8 above, and in further view of Kim (CN101658833, see English translation, already of record).
Regarding claims 10, 11, and 12, as mentioned above, Miyata further teaches a nozzle-to-nozzle changing unit 14 (automatic adjustment mechanism) including a mounting block configured to move the second dispenser 12 in the Y-axis direction (para 0050-0052; see for example Fig. 2).
The prior art combination of Miyata and Shimoda does not explicitly teach that the nozzle-to-nozzle changing unit 14 (automatic adjustment mechanism) includes a first bracket secured to the mounting block, the first bracket extending in a direction perpendicular to a direction of the linear bearing, and a second bracket secured to the second dispenser 12 and configured to ride along the first bracket.
	However, Kim teaches a carriage (70) (automatic adjustment mechanism) configured to move a dispenser (71) in the Y axis direction, and includes a first bracket (P2) secured to a mounting block (P1), the first bracket (P2) extending in a direction perpendicular to the X-direction, and a second bracket (P3) secured to the dispenser (71) via P4 and configured to ride along the first bracket (P2), and a ball screw and motor (second linear drive motor assembly) configured to move the second bracket (P3) along the first bracket (P2), for the benefit of adjusting the position of the dispenser by a smaller range in the Y axis direction (see Pg. 9 of English translation; see for example Fig. 3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second brackets, ball screw, and motor with the nozzle-to-nozzle changing unit 14 (automated adjustment mechanism) in the apparatus of the previous art combination above, as taught by Kim, for the benefit of adjusting the position of dispenser 12 by a smaller range in the Y axis direction. 

Claims 13, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (JP 2009-066583, already of record) in view of Knox (US 20100255179) as applied to claim 1 above, and in further view of Shimoda (US 20050188920).
Regarding claims 13 and 15, Miyata further teaches that for each of the first and second dispensers 11,12, a motor (Z drive) is configured to independently lower the dispenser with respect to the other dispenser (para 0064-0066; see for example Fig. 2), and the controller 30 is capable of adjusting the amount of Z axis movement for each dispenser 11, 12 using the Z drive (para 0066).
Miyata does not explicitly mention lowering the dispensers 11, 12 when performing a dispense operation with the dispenser.
However, Shimoda ‘920 teaches that for each of first and second dispensers 41, 42, a mechanism 43, 44 (Z drive) is configured to independently lower the dispenser with respect to the other dispenser when performing a dispense operation with the dispenser (para 0011; see for example Fig. 1), wherein the controller 5 adjusts the amount of Z axis movement for each dispenser 41, 42 using the Z drive (para 0011, 0012), wherein the amount of Z axis movement for each of the first and second dispensers 41, 42 is calculated by the controller 5 based on a measurement of the distance between the dispenser 41 (or 42) and a substrate 3 (para 0011, 0012, 0041, 0046; see for example Fig. 4), for the benefit of keeping constant an amount of applied coating (for motivation see para 0012). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor (Z-drive) and controller 30 in the apparatus of Miyata to carry out the claimed operation, as taught by Shimoda ‘920, for the benefit of keeping constant an amount of applied coating.

Regarding claim 14, Miyata further teaches a table 15 (support) configured to support substrate 50 under the gantry (para 0047).
Miyata further teaches that the table 15 (support) is not limited to any particular form (para 0058).
Miyata does not explicitly teach that the table 15 (support) is coupled to frame 16. 
However, Shimoda ‘920 further teaches a base 1 (support) for supporting a substrate 3 that is coupled to a mechanism 4 (gantry frame), the mechanism 4 (gantry frame) comprising two dispensers 41, 42, for the equivalent purpose of forming a pattern by relative movement of the dispensers 41, 42 and the substrate 3 (para 0010, 0015; see for example Fig. 1). Making elements integral was held to have been obvious (Nerwin v. Erlichman 168 USPQ 177 (PO BdPatApp 1969); In re Wolfe 116 USPQ 443 (CCPA 1958); In re Howard 150 US 164 (USSC 1893)). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a support coupled to the gantry in the apparatus of Miyata, as taught by Shimoda ‘920, for the equivalent purpose of forming a pattern by relative movement of the dispensers and the substrate.


	Regarding claims 17 and 18, Miyata does not explicitly teach that the distance between the dispenser 11, 12 and the substrate 50 is measured by a laser light source and an optical sensor. 
	However, Shimoda ‘920 further teaches that the distance between the dispensers 41, 42 and the substrate 3 is measured by a laser light source and an optical sensor (implicit of laser light source) (para 0012, 0041, 0046), wherein the apparatus is configured to compensate for variations in the vertical position of the top surface of substrate 3 (para 0011, 0012, 0041, 0046), for the benefit of keeping constant an amount of applied coating (for motivation see para 0012). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a laser light source and optical sensor with the motor (Z-drive) in the apparatus of Miyata, as taught by Shimoda ‘920, for the benefit of keeping constant an amount of applied coating.


Double Patenting
Claims 1-4, 9-12, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 10-14 of prior U.S. Patent No. 10,244,634 (App. No. 15/890,016). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.

Claims 1-4, 7-12, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-12, and 14 of prior U.S. Patent No. 10,966,323 (App. No. 16/360,746). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717